Title: To James Madison from David Humphreys, 5 March 1816
From: Humphreys, David
To: Madison, James


                    
                        Sir,
                        
                            New Haven
                            March 5th. 1816
                        
                    
                    I take the liberty of introducing Mr: Pollard of Boston, a gentleman of considerable literary taste & acquirements, who is travelling for the first time as far South as the City of Washington. His object is to see the Country & become somewhat more acquainted with its Inhabitants. Your pardoning this liberty is the rather to be hoped for, from a consideration of my not having before trespassed on your time in this way; as well as from a reluctance to abuse your indulgence, in future.
                    My best respects are tendered to Mrs. Madison, with the assurances of the sentiments of the high consideration & esteem, with which, I have the honour to be Sir, Your mo. obdt. & very humble Servt.
                    
                        D. Humphreys
                    
                